Citation Nr: 1311946	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  04-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified (NOS), also claimed as secondary to a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on a period of active guard reserve (AGR) training from June 1973 to October 1973 and on active duty from February 1980 to August 1985, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim to establish service connection for an acquired psychiatric disorder.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

A hearing was held in May 2006, by means of video conferencing equipment with the Veteran in North Little Rock, Arkansas, before a member of the Board, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

In September 2007, the Board reopened the Veteran's previously denied claim to establish service connection for an acquired psychiatric disorder, and remanded the claim, on the merits, for further development.  

Another hearing was afforded to the Veteran in February 2010.  The February 2010 hearing transcript reflects that this hearing was conducted by a different Board member than had participated in the May 2006 hearing.  A transcript of the February 2010 hearing testimony is also in the claims file.  The Veteran's claim was subsequently transferred to the Board for appellate proceedings.  

In June 2010, the Board issued a decision which, inter alia, denied the Veteran's claim to establish service connection for an acquired psychiatric disorder.  The Veteran then appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2011 Order, the Court partially vacated the June 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The Veteran was advised in a July 2011 letter that he was entitled to an additional hearing, as the Board no longer employed the member who conducted the February 2010 hearing.  38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  In an August 2011 statement, the Veteran replied that he did not wish to participate in another hearing.  

In November 2011, he Board remanded the Veteran's claim for further development which was consistent with the March 2011 Court-adopter JMR.  The Board's November 2011 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claim has been returned to the Board.  

Further, as noted by the Board in the November 2011 remand, the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim to establish service connection for a low back disorder has been raised by the record.  Since the claim had not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ) at the time of the November 2011 remand, the Board noted that it did not have jurisdiction of the claim at that time, and thus, it was referred to the AOJ for development and adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In a November 2012 memorandum, the AMC noted the Board's observation concerning this matter and instructed the RO to "take action accordingly."  However, there is no indication that any action has been undertaken by the RO with respect to this claim.  Since the claim has not been adjudicated in the first instance by the AOJ, the Board remains without jurisdiction.  As will be further explained below, the claim currently before the Board is partially reliant on the disposition of the Veteran's low back disorder claim, and thus, development and adjudication must be accomplished.  Accordingly, the Board must REFER this claim to the AOJ once again.  

Additional Notes

In April 2011, the Board remanded the Veteran's claim to establish service connection for a respiratory disorder, to include as due to in-service exposure to asbestosis.  Review of the Veteran's claims file and Virtual VA file does not reflect that the Board's April 2011 remand directives have been undertaken, and the claim has not been recertified to the Board.  Accordingly, that claim is currently not within the Board's jurisdiction and will be discussed no further.  

In November 2011, the Board also remanded the Veteran's claim to establish service connection for a heart disorder.  In an August 2012 rating decision, the AMC granted service connection for two vessel disease; a 10 percent evaluation was assigned, effective from July 25, 2003.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluation or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

Initially, in the November 2011 remand, the Board directed that an opinion should be sought concerning whether the Veteran's acquired psychiatric disorder initially manifested during, or was otherwise causally related to, any period of his service.  In December 2011, a VA clinician opined that the Veteran's psychiatric disorder was not the result of his service, noting that there was no evidence of psychiatric symptomatology prior to 1990.  See the December 2011 VA opinion.  However, the Board finds that further clarification is necessary in light of several private opinions of record which are contrary to that of the December 2011 clinician and were not addressed by him.  See May 2004 statements from R.F.J., M.D., and S.B., M.D., as well as a May 2011 statement from J.G.A., M.D.  Specifically, the VA clinician should reconcile his opinion with this contrary evidence.  

Further, the Veteran's representative has asserted and the evidence of record indicates that a possible connection exists between the Veteran's diagnosed acquired psychiatric disorder and his low back disorder.  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  As such, the Veteran's claim has been expanded to include the theory of secondary service connection.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  In light of above, the Board has expanded the Veteran's claim as stated on the title page.  

As noted in the Introduction, the Veteran's low back disorder claim has been referred to the AOJ for development and adjudication.  Until service connection for a low back disorder is established, the Veteran's claim for an acquired psychiatric disorder, claimed secondary to a low back disorder, cannot succeed.  Accordingly, the Board notes that these claims are inextricably intertwined, and thus, the Veteran's low back disorder claim must be adjudicated by the AOJ before complete development of his acquired psychiatric disorder claim can be accomplished.  

Since the Board expanded the Veteran's claim to include the theory of secondary service connection, he must notified of the information and evidence necessary to substantiate his claim under the theory of secondary service connection.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

However, in the present case, there is no showing that the Veteran has actual knowledge of the information and evidence necessary to substantiate the claim under the theory of secondary service connection.  Further, it appears that the present case falls squarely within the specific exception noted by the Supreme Court in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the Veteran has not been notified of information and evidence necessary to substantiate the claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  38 C.F.R. § 3.159(b) (2012). 

If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.

Further, in November 2012, the AMC obtained VA opinions concerning whether the Veteran's acquired psychiatric disorder was caused or aggravated by any of his service-connected disabilities.  However, the Board concludes that the November 2012 VA opinion is inadequate.  Specifically, the clinician who provided the November 2012 opinion did not address whether the Veteran's acquired psychiatric disorder was aggravated by any of his service-connected disabilities as per as per 38 C.F.R. § 3.310 and the Court's holding in Allen.  Further, although it appears that the crux of the Veteran's claim is that his low back disorder caused or aggravated his acquired psychiatric disorder, service connection for a low back disorder has not been established, and thus, the November 2012 opinion did not address a possible causative relationship.  If service connection for a low back disorder is established, the RO must obtain an opinion addressing the matter of secondary service connection with respect to the low back.  Accordingly, the November 2012 VA opinion is inadequate for the purpose of adjudicating the Veteran's claim, and thus, the claim must be remanded.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions: 

1.  Send the Veteran and his representative a notice letter in connection with his claim for service connection for an acquired psychiatric disorder.  Specifically, the letter should include an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).  

2.  Ensure that the Veteran's low back disorder claim is fully developed and adjudicated in the first instance by the AOJ.  

3.  THEREAFTER, refer the Veteran's claims file to the clinician who provided the December 2011 and November 2012 opinions or, if he is unavailable, to another suitably qualified VA medical professional for a clarifying opinions concerning the etiology of the Veteran's acquired psychiatric disorder.  The examiner must be given full access to the record, to include any records which may be obtained and associated with the Veteran's Virtual file in connection with the prior remand directives.  If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  Thereafter, the clinician must address the following:  

a.  Identify all psychiatric disorders present.  

b.  For each disorder identified in part (a), provide an approximate date of onset.  In providing this opinion, the clinician must specifically address the May 2004 statements from R.F.J., M.D., and S.B., M.D., as well as a May 2011 statement from J.G.A., M.D.

c.  For each disorder identified in part (a), provide an opinion concerning whether it is at least as likely as not (50 percent or greater) that such is proximately due to or the result of any of the Veteran's service-connected disabilities, to include a low back disorder IF service connection for such is established.  

d.  For each disorder identified in part (a), provide an opinion concerning whether it is at least as likely as not (50 percent or greater) that such aggravated beyond the normal progression of the disease by of any the Veteran's service-connected disabilities, to include a low back disorder IF service connection for such is established.  .  

All opinion(s) expressed should be accompanied by a complete rationale.  

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



